           Case 1:20-cv-03621-VSB Document 15
                                           14 Filed 09/08/20
                                                    09/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
ANTWAN TOLLIVER, an individual,
                                                                    Case no.: 20-cv-3621
                                Plaintiff,

              -against-

CARMAD, INC. d/b/a WINE ON 1ST, an entity,
and DOUGLAS ELLIMAN, LLC d/b/a DOUGLAS
ELLIMAN PROPERTY MANAGEMENT, an entity,
                                                                                                  9/8/2020
                                Defendants.
--------------------------------------------------------------- X

                              NOTICE OF SETTLEMENT AND
                          VOLUNTARY DISMISSAL WITH PREJUDICE

   WHEREAS, the Parties have settled the claims.

   NOW THEREFORE, the Plaintiff agrees that the matter is hereby DISMISSED with
prejudice and without costs against all Parties identified in above captioned.

    SO STIPULATED AND RESOLVED.

Dated: Brooklyn, New York
       September 4, 2020

Respectfully submitted,

SOLOMOS & STORMS                                             FLEISCHNER POTASH LLP

By: /s/ Derrick Storms             .                          By: /s/ Evan A. Richman         .




Derrick Storms, Esq.                                          Evan A. Richman, Esq.
33-08 Broadway                                                1527 Franklin Ave., Ste. 200
Astoria, NY 11106                                             Mineola, NY 11501
Tel: (718) 278-5900                                           Tel: (646) 520-4200
Email: dstormsesq@gmail.com                                   Email: erichman@fp.law
Attorneys for Plaintiff                                       Attorneys for Douglas Elliman




                                                        1
